******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           PRINCESS Q. H. v. ROBERT H.
                   (AC 35735)
                   Bear, Keller and Dupont, Js.
       Argued January 13—officially released April 25, 2014*

  (Appeal from Superior Court, judicial district of
             Hartford, Carbonneau, J.)
  Doris B. D’Ambrosio, for the appellant (defendant).
  Princess Q. H., self-represented, the appellee
(plaintiff).
                          Opinion

   KELLER, J. The defendant, Robert H., appeals from
the judgment of the trial court granting the application
of the self-represented plaintiff, Princess Q. H., for a
domestic violence restraining order pursuant to General
Statutes § 46b-15.1 The defendant claims that the court
erroneously determined (1) that he subjected the plain-
tiff to stalking and (2) that he subjected the plaintiff to
a pattern of threatening. We affirm the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to our analysis. On April 24, 2013, the plaintiff, in
a self-represented capacity, filed an application for a
domestic violence restraining order seeking immediate
relief against her former spouse, the defendant. In her
application, the plaintiff averred under oath that she
and her daughter had observed the defendant ‘‘around
[her] home over the months,’’ and, on April 21, 2013,
the defendant drove past her home, turned around, and
passed by the home a second time. Also, the plaintiff
averred that the defendant had contacted her on the
telephone on several occasions in 2012; that over the
past several weeks she had received prank calls from
an unknown caller; that the defendant put his hands
around her neck ‘‘at one time’’; that, when she was
married to the defendant, he once told her that ‘‘he can
protect himself if he had to’’; and that she was fearful
that the defendant would try to hurt her or her daughter.
On April 24, 2013, the court issued the restraining order,
which, among other things, prohibited the defendant
from possessing firearms; assaulting, abusing, harass-
ing, following, interfering with, or stalking the plaintiff;
going near the plaintiff’s home; and contacting the plain-
tiff in any manner. The defendant was ordered to stay
at least 100 yards away from the plaintiff. The court’s
order, following the ex parte application, expired on
May 7, 2013.
   The parties appeared for a hearing before the court
on May 7, 2013. Therein, the defendant, represented by
counsel, contested the continuation of the restraining
order. At the hearing, the court heard testimony from
the plaintiff as well as argument from the defendant’s
attorney. The plaintiff described an incident that
occurred weeks earlier, on a Sunday in April, 2013. She
testified that she was at her home, speaking on the
telephone with her daughter, who was in the plaintiff’s
driveway. The plaintiff testified that she learned from
her daughter that the defendant had just driven past
the home. The plaintiff testified that she attempted ‘‘to
catch him before he passed,’’ and that he ‘‘turned around
up the street and came back down [the street],’’ thereby
driving past her home a second time. The plaintiff testi-
fied that she observed the ‘‘tail’’ of the defendant’s auto-
mobile as he drove past the home this second time.
The plaintiff testified that, with regard to this incident,
the defendant did not do anything more than drive by
the home.
   Additionally, the plaintiff testified that on one occa-
sion in the summer of 2012, the defendant called her
cell phone from his automobile, ‘‘made like it wasn’t
him, and he hung up the phone. [He] said, sorry, I had
the wrong number and hung up the phone.’’ The plaintiff
testified that, during the past month, she had received
telephone calls ‘‘from unidentified numbers . . . .’’ She
acknowledged that she had no way of knowing if the
defendant was in any way involved with these telephone
calls from unidentified callers.
  The plaintiff testified about an incident that occurred
in late 2010, stating: ‘‘[W]hen we were together—he
basically had me under a control that whatever he said
was the final law, and . . . one time I was in disagree-
ment with him, and . . . he didn’t like my response. I
got wise with him, and he put his hands around my
neck . . . .’’ She stated that she did not call the police
in connection with this incident, that it did not cause
any bruising, and that it lasted ‘‘for a few seconds.’’
  The plaintiff testified that the defendant did not make
any verbal threats to her, but prior to the incident that
occurred in late 2010, he told her ‘‘that he could pretty
much hold his own if . . . he needed to.’’ The plaintiff
also testified that, in 2010, the defendant told her about
an incident in which he physically had restrained his
daughter. The plaintiff stated that, from his statements,
she understood that the defendant had the ability physi-
cally to restrain her.
  As it related to another incident, the plaintiff testified
that, in February or March, 2013, she observed what
may have been the defendant’s automobile in a shop-
ping center in the town in which she resides, Glaston-
bury. She said that ‘‘[she] wasn’t close enough to it to
confirm that it was his vehicle.’’ She stated that, as far
as she knew, the defendant did not have any legitimate
reason to be in the town of Glastonbury.
  Throughout her testimony, the plaintiff described the
defendant’s conduct as ‘‘stalking,’’ and stated that she
feared him. The record reflects that the plaintiff was
crying during her testimony. The plaintiff testified that
she had filed bigamy charges against the defendant, but
that it did not appear that the authorities intended to
pursue the matter. The plaintiff stated that a civil action
brought by her was pending against the defendant, and
that the matter had not yet reached the trial stage. She
emphasized in her testimony that she was very upset
by the fact that the defendant was married at the time
that he married her.
  At the conclusion of the hearing, the court orally
rendered its decision.2 The court stated: ‘‘I have had
the benefit of [the plaintiff’s] testimony. I have also had
the benefit of reviewing her affidavit. Specifically . . .
[on] a Sunday in late April [2013] . . . it was the daugh-
ter [of the plaintiff] who initially may have spotted [the
defendant] in Glastonbury on the public street nearby
[the plaintiff’s] home. But she also says under oath, he
turned around up the street and proceeded to come
back, passing by the house again. That . . . vindicates
her testimony, to some extent, saying that she would
have had time to come out [of the house] and see [the
defendant drive by the house].
   ‘‘The court will not speculate as to the reasons that
[the defendant] might have been in the region. I have
no evidence one way or the other. This is not a case
where [the plaintiff] is telling me about a physical threat,
or physical pain or physical injury, save for the allega-
tions of a physical confrontation in 2010; but she has
described and claimed that [the defendant] is stalking
her, and she has tried to present a pattern of threatening
that she feels.
   ‘‘Having reviewed the legislative history behind this
statute, I find that [the plaintiff’s] testimony is credible
in this regard. And after very carefully listening to her
testimony, weighing all of the evidence before me, I
find she has sustained her burden under § 46b-15, that
the [defendant’s] actions from 2010 forward have cre-
ated a pattern of threatening that she feels. I disagree
with [the] assessment [of the defendant’s counsel].
Stalking can be, I think, one incident.
   ‘‘The court was given no reason that [the defendant]
was in Glastonbury particularly, driving by not once,
but twice, [the plaintiff’s] home. And for that basis, I
find her testimony credible, and I grant the restraining
order as she requested.’’ Thereafter, the court explained
the various limitations on the rights and privileges of
the defendant that were part of its restraining order,
which, by its terms, expires on May 7, 2014. This appeal
followed. Later, the court granted a motion for articula-
tion brought by the defendant and, in an articulation
of its decision dated July 12, 2013, the court stated, in
relevant part: ‘‘The court did not rule that one act could
constitute ‘stalking’ in its decision of May 7, 2013.’’
Additionally, the court stated: ‘‘After finding [the plain-
tiff’s] testimony credible, the court applied Connecticut
General Statutes Section 46b-15, specifically its ‘stalk-
ing’ and ‘pattern of threatening’ provisions.’’
  The defendant claims that the court erroneously
determined that his conduct rose to the level of stalking
or a pattern of threatening under § 46b-15 (a). Specifi-
cally, he argues that the evidence did not demonstrate
that he had contacted the plaintiff in any manner from
2010 until the time of trial in 2013, and, thus, that he
could not have threatened the plaintiff. Further, the
defendant argues that the plaintiff’s testimony that he
drove past her home in April, 2013, did not support a
determination that he engaged in stalking. To a large
extent, the defendant argues that the plaintiff’s testi-
mony did not demonstrate that he engaged in stalking
because his conduct in driving past the plaintiff’s home
was isolated to a single occurrence and did not rise to
the level of stalking as set forth in provisions of the
Penal Code, specifically General Statutes § 53a-181d
(stalking in the second degree) or General Statutes
§ 53a-181c (stalking in the third degree).
   Before turning to a consideration of these claims, we
set forth our standard of review. ‘‘[T]he standard of
review in family matters is well settled.3 An appellate
court will not disturb a trial court’s orders in domestic
relations cases unless the court has abused its discre-
tion or it is found that it could not reasonably conclude
as it did, based on the facts presented. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action. . . . Appellate review of a trial court’s find-
ings of fact is governed by the clearly erroneous stan-
dard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed.’’ (Footnote added; internal
quotation marks omitted.) Rosemarie B.-F. v. Curtis
P., 133 Conn. App. 472, 475–76, 38 A.3d 138 (2012).
Our deferential standard of review, however, does not
extend to the court’s interpretation of and application
of the law to the facts. ‘‘It is axiomatic that a matter
of law is entitled to plenary review on appeal.’’ Crews
v. Crews, 295 Conn. 153, 162, 989 A.2d 1060 (2010).
   To the extent that the defendant’s claims raise issues
of statutory interpretation, we note that ‘‘[i]ssues of
statutory construction raise questions of law, over
which we exercise plenary review. . . . When constru-
ing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case, including the ques-
tion of whether the language actually does apply. . . .
General Statutes § 1-2z directs this court to first con-
sider the text of the statute and its relationship to other
statutes to determine its meaning. If, after such consid-
eration, the meaning is plain and unambiguous and does
not yield absurd or unworkable results, we shall not
consider extratextual evidence of the meaning of the
statute. . . . Only if we determine that the statute is not
plain and unambiguous or yields absurd or unworkable
results may we consider extratextual evidence of its
meaning such as the legislative history and circum-
stances surrounding its enactment . . . the legislative
policy it was designed to implement . . . its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . We presume that the legisla-
ture did not intend to enact meaningless provisions.
. . . [S]tatutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .
   ‘‘Furthermore, [i]n the construction of the statutes,
words and phrases shall be construed according to the
commonly approved usage of the language; and techni-
cal words and phrases, and such as have acquired a
peculiar and appropriate meaning in the law, shall be
construed and understood accordingly. . . . If a stat-
ute or regulation does not sufficiently define a term, it
is appropriate to look to the common understanding
of the term as expressed in a dictionary.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Marchesi v. Board of Selectmen, 309 Conn.
608, 614–16, 72 A.3d 394 (2013).
   Section 46b-15 (a), which governs this case, provides
in relevant part: ‘‘Any family or household member as
defined in section 46b-38a,4 who has been subjected to
. . . stalking or a pattern of threatening, including, but
not limited to, a pattern of threatening, as described in
section 53a-62, by another family or household member
may make an application to the Superior Court for relief
under this section.’’ (Footnote added.)
                             I
   First, we address the claim that the court erroneously
determined, on the basis of its findings of fact and
interpretation of § 46b-15 (a), that the defendant had
subjected the plaintiff to stalking. Although the court,
in its findings, which are set forth previously, discussed
in some detail the incident in April, 2013, in which
the defendant twice drove past the plaintiff’s home, it
appears that the court also accepted as true the entirety
of the plaintiff’s testimony. The court referred to the
stalking provision of § 46b-15 (a) in both its oral deci-
sion and its articulation, yet in neither circumstance
did the court set forth its interpretation of that statutory
provision. In its decision, the court stated that ‘‘stalking
can be . . . one incident,’’ and later stated that ‘‘[t]he
court did not rule that one act could constitute ‘stalk-
ing’ . . . .’’
  The legislature did not provide a definition of ‘‘stalk-
ing’’ as that word is used in § 46b-15 (a). Although it
could have done so,5 it did not incorporate by reference
the definitions of ‘‘stalking’’ that are contained in the
Penal Code, specifically, § 53a-181d6 and General Stat-
utes § 53a-181e.7 Accordingly, we look to the commonly
approved usage of the word stalking. See O’Dell v.
Kozee, 307 Conn. 231, 243–44, 53 A.3d 178 (2012)
(declining to rely on Penal Code definition but relying
on commonly approved usage); In re Rachel J., 97 Conn.
App. 748, 759–60, 905 A.2d 1271 (same), cert. denied,
280 Conn. 941, 912 A.2d 476 (2006).
   ‘‘Stalking’’ is defined as ‘‘[t]he act or an instance of
following another by stealth. . . . The offense of fol-
lowing or loitering near another, often surreptitiously,
to annoy or harass that person or to commit a further
crime such as assault or battery.’’ Black’s Law Diction-
ary (9th Ed. 2009). To ‘‘loiter’’ means ‘‘to remain in an
area for no obvious reason.’’ Merriam-Webster’s Colle-
giate Dictionary (11th Ed. 2011). We interpret the stat-
ute in accordance with these commonly accepted
definitions, satisfied that the plain meaning of the stat-
ute does not yield an unworkable or absurd result. We
reject the defendant’s reliance on the narrower defini-
tions of stalking codified in our Penal Code. In so doing,
we are mindful that our legislature reasonably may have
chosen to rely on a narrower definition of stalking in
delineating criminal liability, while deciding that a
broader definition of stalking was appropriate in the
dissimilar context of affording immediate relief to vic-
tims under § 46b-15. See Putman v. Kennedy, 104 Conn.
App. 20, 25–26, 932 A.2d 439 (2007) (‘‘[t]he legislature
promulgated § 46b-15 to provide an expeditious means
of relief for abuse victims’’).
   In the present case, the court found, consistent with
the plaintiff’s testimony, that the defendant, a resident
of West Hartford, drove past the plaintiff’s home in
Glastonbury, turned around, and drove past the home
a second time in the opposite direction. The defendant
did not stop his automobile or otherwise interact with
the plaintiff or her daughter, who was in the plaintiff’s
driveway. Certainly, neither this court nor the trial court
was bound by the plaintiff’s description of this conduct
as ‘‘stalking,’’ for such terminology has a technical legal
significance. We recognize, additionally, that the defen-
dant’s conduct might have been completely unrelated
to stalking the plaintiff. The court, however, was not
presented with evidence of such a benign explanation,
but heard ample evidence about the parties’ stormy
relationship and the fact that the plaintiff and the defen-
dant were adverse parties in a civil action at the time
of this occurrence.
   As has often been noted, ‘‘trial courts have a distinct
advantage over an appellate court in dealing with
domestic relations, where all of the surrounding circum-
stances and the appearance and attitude of the parties
are so significant. . . . We do not examine the record
to determine whether the trier of fact could have
reached a conclusion other than the one reached . . .
as [t]he conclusions which we might reach, were we
sitting as the trial court, are irrelevant.’’ (Citations omit-
ted; internal quotation marks omitted.) Rostain v. Ros-
tain, 214 Conn. 713, 715–16, 573 A.2d 710 (1990). In light
of the evidence and the surrounding circumstances, we
conclude that the court did not abuse its discretion in
concluding in the context of all of the evidence pre-
sented to it that the defendant’s conduct in driving past
her home, turning around, and immediately driving past
her home a second time constituted an act of stalking.
The court found after consideration of the evidence that
shortly before the plaintiff sought relief under § 46b-
15, the defendant acted in a manner that constituted
stalking as that term is commonly defined and applied.
The defendant did not testify as to any contrary explana-
tion for his presence near her home. In light of the
foregoing, the court’s decision does not contain unsup-
ported findings or reflect a misapplication of the law.
                                       II
   The defendant’s next claim is that the court errone-
ously determined, on the basis of its findings of fact
and interpretation of § 46b-15 (a), that the defendant
had engaged in a pattern of threatening between 2010
until the time of trial in 2013. As discussed previously
in this opinion, the court exercised its discretion in
continuing the restraining order after concluding that
the defendant engaged in stalking and a pattern of
threatening. Section 46b-15 (a) affords relief to victims
‘‘who [have] been subjected to a continuous threat of
present physical pain or physical injury, stalking or a
pattern of threatening . . . .’’ (Emphasis added.) Thus,
a correct determination that the defendant engaged in
either type of conduct affords this court a sufficient
ground on which to affirm the judgment of the trial
court. Because we have concluded in part I of this
opinion that the court correctly determined that the
defendant subjected the plaintiff to stalking, we need
not reach the merits of this claim.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * April 25, 2014, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The plaintiff did not defend this appeal with proper diligence in that she
failed to timely file a brief that complied with the requirements set forth in
Practice Book § 67-2. Accordingly, we will consider the appeal on the basis
of the record, the defendant’s brief, and the arguments advanced by the
defendant at the time of oral argument before this court.
   2
     The record does not reflect that the trial court created a signed memoran-
dum of decision in compliance with Practice Book § 64-1 (a), or that the
defendant took measures to perfect the record in accordance with Practice
Book § 64-1 (b). The defective record does not hamper our ability to review
the issues presented on appeal because we are able adequately to ascertain
the basis of the court’s decision from the trial transcript. See, e.g., Bridgeport
Fire Fighters Local 998 v. Bridgeport, 106 Conn. App. 92, 93 n.1, 940 A.2d
868 (2008).
   3
     Section 46b-15 is part of title 46b, ‘‘Family Law,’’ and Chapter 815a,
‘‘Family Matters,’’ and, as such, is specifically included as a court proceeding
in a family relations matter. See General Statutes § 46b-1 (5).
   4
     General Statutes § 46b-38a (2) defines a ‘‘ ‘[f]amily or household mem-
ber’ ’’ to include ‘‘[s]pouses or former spouses . . . .’’
   5
     For example, in subsection (a) of § 46b-15, the legislature explicitly
incorporated the meaning of ‘‘pattern of threatening’’ as set forth in the
Penal Code, specifically, General Statutes § 53a-62.
   6
     General Statutes § 53-181d, which criminalizes stalking in the second
degree, provides in relevant part: ‘‘(a) For purposes of this section, ‘course
of conduct’ means two or more acts, including, but not limited to, acts in
which a person directly, indirectly or through a third party, by any action,
method, device or means, (1) follows, lies in wait for, monitors, observes,
surveils, threatens, harasses, communicates with or sends unwanted gifts
to, a person, or (2) interferes with a person’s property.
   ‘‘(b) A person is guilty of stalking in the second degree when:
   ‘‘(1) Such person knowingly engages in a course of conduct directed at
a specific person that would cause a reasonable person to fear for such
person’s physical safety or the physical safety of a third person; or
   ‘‘(2) Such person intentionally, and for no legitimate purpose, engages in a
course of conduct directed at a specific person that would cause a reasonable
person to fear that such person’s employment, business or career is threat-
ened, where (A) such conduct consists of the actor telephoning to, appearing
at or initiating communication or contact at such other person’s place of
employment or business, provided the actor was previously and clearly
informed to cease such conduct, and (B) such conduct does not consist of
constitutionally protected activity.’’
   7
     General Statutes § 53a-181e (a) provides: ‘‘A person is guilty of stalking
in the third degree when he recklessly causes another person to reasonably
fear for his physical safety by wilfully and repeatedly following or lying in
wait for such other person.’’